DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
Response to Amendment
Applicant amendment filed 06/16/2022 has been entered and is currently under consideration.  Claims 1-5, 14, and 17-18 remain pending in the application.
Claim Objections
Claim 14 objected to because of the following informalities:
In claim 14, second to last line, “fo” should read -of-.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torres (US 2018/0272575 of record).
Regarding claim 1, Torres teaches:
An injection molding tool, comprising:
a base carrier configured to accommodate an insert component (Fig 1, 2a-2c: deformable surfaces 6; [0035-0038]),
wherein a contact surface of the base carrier contacts the insert component under a contact pressure during an overmolding processes for sealing a sealing section of the insert component (Fig 1, 2a-2c: deformable surfaces 6, insert 9; [0044-0047]), the contact surface comprising an entire cross-section of the injection molding tool and fully covering the sealing section of the insert component (Fig 2a-2c; the contact surface of the deformable surfaces comprise the entire cross-section of the molding tool when the cross section is taken at a plane comprising the contact surface), and
wherein at least the contact surface consists of a polyetheretherketone (PEEK) ([0039]).
Regarding claim 2, Torres teaches the injection molding tool of claim 1.
Torres further teaches wherein at least a first portion of the base carrier is surrounded by the PEEK ([0039]).
Regarding claim 3, Torres teaches the injection molding tool of claim 2.
Torres further teaches wherein the base carrier comprises the first portion and a second portion and wherein the first portion is formed of the PEEK and includes the contact surface, and wherein the second portion is formed of a material other than the PEEK and is connectable to the first portion at a side of the first portion opposite the contact surface (Fig 1, 2a-2c: base carrier can be interpreted to include one of elements 2, 3; [0003, 0039]).
Regarding claim 4, Torres teaches the injection molding tool of claim 1.
Torres further teaches wherein the PEEK includes a predetermined thickness at the contact surface (the entire thickness of deformable surfaces 6 are made of PEEK; [0039]).
Regarding claim 5, Torres teaches the injection molding tool of claim 1.
Torres further teaches the entirety of the base carrier consists of PEEK.
Regarding claim 14, Torres teaches:
An injection molding tool, comprising:
a base carrier for engaging an insert component during an overmolding process (Fig 1, 2a-2c: deformable surfaces 6; [0035-0038]),
wherein the base carrier includes a contact surface covering an entire cross-section of the iniection moldinq tool (Fig 2a-2c; the contact surface of the deformable surfaces comprise the entire cross-section of the molding tool when the cross section is taken at a plane comprising the contact surface),
wherein the insert component abuts the contact surface after it has moved into engagement with the injection molding tool for overmolding (Fig 2a-2c; [0044-0048]), and
wherein the contact surface is fully formed by a polyetheretherketone (PEEK) such that all portions of the injection molding tool located adjacent to the insert component are fully formed by the polvetheretherketone (PEEK) ([0039]).
Regarding claim 17, Torres teaches the injection molding tool of claim 14.
Torres further teaches wherein the base carrier comprises a first component and a second component, wherein the first component is fully formed of the PEEK, and wherein the second component is formed of a material other than the PEEK and is connectable to the first component on a side of the first component opposite the contact surface (Fig 1, 2a-2c: base carrier can be interpreted to include one of elements 2, 3; [0003, 0039]).
Regarding claim 18, Torres teaches the injection molding tool of claim 14.
Torres further teaches wherein the base carrier comprises a first component and a second component, wherein an inner portion of the first component is surrounded by the PEEK, and wherein the second component is formed of a material other than the PEEK and is connectable to the first component on a side of the first component opposite the contact surface (Fig 1, 2a-2c: base carrier can be interpreted to include one of elements 2, 3; [0003, 0039]).
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
Applicant argues that Torres does not teach wherein the contact surface is fully formed by a polyetheretherketone (PEEK) such that all portions of the injection molding tool located adjacent to the insert component are fully formed by the polvetheretherketone (PEEK).  However, as seen in Fig 2a-2c, the portions of the molding tool adjacent to the inserts, i.e., deformable surfaces 6, are made of PEEK ([0039]).
Applicant further argues that the deformable surfaces 6 does not cover an entire cross-section of the tool.  However, the contact surface of the deformable surfaces comprise the entire cross-section of the molding tool when the cross section is taken at a plane comprising the contact surface.
Applicant further argues that walls 7 preclude Torres from meeting the limitations of claim 14.  However, the examiner submits that walls 7 are not considered “adjacent” to the insert, as opposed to the deformable surfaces 6.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743